Title: Thomas Jefferson to John Wayles Eppes, 16 July 1814
From: Jefferson, Thomas
To: Eppes, John Wayles


          Dear Sir  Monticello. July 16. 14.
          Mr Estin Randolph has shewed me a letter from you, proposing to sell him Pantops, o in order to lay out the money in lands in your neighborhood for Francis. I had hoped that we had concurred in our purposes on that subject, altho’ we did not in the immediate execution
			 of them. my view & wish was when Francis should come of age, or the Pantops lease expire, or whenever else you pleased, to assign, in exchange for that, equivalent lands in Bedford, adjacent to what I might hereafter give him
			 additionally, so as to make up an establishment of value consolidated in one body, rather than divided, and so distantly, into two.
			 with this
			 view I had built a most excellent house, and, since
			 our
			 correspondence on the subject, have been doing much towards it’s completion.
			 the inside work is mostly done, and I have this summer
			 built a wing of offices 110. feet long, in the manner of those
			 at
			 Monticello, with a flat roof in the level of the floor of the house. the whole, as it now stands, could not be valued at less than 10,000.D. and I am going on. I am also making such improvements
			 of
			 the grounds as require time to perfect themselves: and instead of clearing on the lands proposed for him once in 5 years only as formerly mentioned, I clear on them every year; and by the time he
			 comes of age, there will probably be 300. acres of open land. so that he would be comfortably and
			 handsomely fixed at once, and in a part of the country which I really consider as the most
			 desirable
			 in this state, for soil, climate and convenience to market. Lynchburg is a most thriving place, already second in it’s business to none but Richmond, and Richmond itself is convenient also by
			 water
			 carriage. these circumstances give an extraordinary rise in value to lands there. a tract adjoining the Poplar Forest, but of very inferior value as to quality, was sold, when I was there last,
			 for
			 21. D 90 CI was much pleased too that Francis was placed at school at Lynchburg, as, besides giving me opportunities of seeing him, it will habitualize him to the neighborhood, and give him those early attachments of friendship and
			 acquaintance which carry their impression and value through life. in opposition to these
			 considerations I see no great advantage which can result to him from the disjunction of his property by
			 the
			 purchase you contemplate. no doubt indeed it would be a great comfort to you, & satisfaction to him also to be placed near you. but the limits of life render that temporary, and it would in a
			 great measure be supplied by the superlative excellence of the roads between you. these are so fine and level, that with a little exertion it is but the journey of a day. I have suggested these
			 things for your consideration, from a view to his happiness & advantage, which no one, I am sure, can wish for more than yourself; and I have developed my own intentions because they might
			 become
			 motives of action with you; altho’ in his case, as in that of the other members of my family, I follow the accustomary course of not making them of irrevocable obligation, but reserve the rights
			 which parents do for their own lives usually, and usefully for their children themselves. having the whole under your view, you will be enabled to decide ultimately & rightfully what will be
			 most
			 for the benefit of him who is the object of our mutual affection and sollicitude.Mr Halcomb has permitted Francis to come and stay with me during my visits to Poplar Forest, on the condition of my carrying him on in his lessons, which I have been able to do with some advantages he would not have had in
			 the school. I think my visits and stay at that place are sufficient to enable me to learn him French, of which there is no teacher there. I have accordingly procured the necessary books for that
			 purpose, and shall carry them with me on my next visit. with my respects to mrs Eppes, accept the assurance of my affectionate esteem and attachment
                  
          Th: Jefferson
        